DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 6/29/2021. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-8 (corresponding to claims 1-20) in the reply filed on 6/29/2021 is acknowledged.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "121" and "114" have both been used to designate a strap (see Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Claim Objections
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the upper part forming the chin portion” should be amended to recite ---the upper part defining the chin portion---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the location identifiers” in line 4 should be amended to recite ---the series of location identifiers---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the recess” in line 3 should be amended to recite ---the first recess---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the breakaway sections” in plurality of breakaway sections---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a rear component” in line 5 should be amended to recite ---the rear component---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the strap loops” in lines 3-4 should be amended to recite ---the pair of strap loops---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the breakaway sections” in line 14 should be amended to recite ---the plurality of breakaway sections---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the the combination of the front component and a rear component" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the combination of the front component and rear components" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends on claim 19 and therefore, includes the same error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “height adjustment mechanism” in claims 1, 2, 4, 6, 8, 13, 16, 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following structure is interpreted to correspond to the claimed “height adjustment mechanism:” an upper part secured to the front component, and a lower part secured to the sternum pad and bordering the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,292,856. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of U.S. Patent No. 10,292,856 recite all elements of claim 19 of the present application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gears et al. (GB 2,453,996 A).
In regards to claim 19, Gears et al. teaches in Figures 1-4 a front component (cushioning foam 8) defining (as shown in Figure 1) an upper portion (top portion) of a tracheal opening (aperture 11 for tracheal access) located within (as shown in Figure 1, aperture 11 for tracheal access is positioned at a center portion of the cushioning foam 8) a center portion (portion of cushioning foam 8 at which aperture 11 is positioned) of the front component (cushioning foam 8) and side portions (left and right portions of cushioning foam 8 extending from the center portion of cushioning foam 8) extending from (as shown in Figures 1 and 2) opposed sides (left and right sides) of the center portion (portion of cushioning foam 8 at which aperture 11 is positioned); a sternum pad (cushioning foam 12, taught on page 9, line 17; a cushion is a type of pad) bordering (as shown in Figure 1) a lower portion (bottom portion) of the tracheal opening (aperture 11 for tracheal access); a height adjustment mechanism (chin cup 6, sternum-engaging portion 3, posts 5, indicia panels 10) directly secured to (as shown in Figure 3, chin cup 6 and posts 5 are directly attached to the cushioning foam 8) the front component s 19” also taught on page 11, line 18; fastening straps 19 are taught on page 11, lines 17-19 to secure to the hook areas 9 on the front section 1; page 8, lines 10-11 teaches the hook areas 9 being Velcro®, which is a releasable and adjustable attachment mechanism; so, one would understand that the fastening straps 19 connect to the hook areas 9 via Velcro®; thus, the fastening straps 19 are capable of releasing from, or breaking away from, Velcro® connection with the hook areas 9) arranged to be removed without the benefit of a tool (fastening straps 19 are taught on page 11, lines 17-19 to secure to the hook areas 9 on the front section 1; page 8, lines 10-11 teaches the hook areas 9 being Velcro®, which is a releasable and adjustable attachment mechanism that is capable of manual disengagement; so, one would understand that the fastening straps 19 connect to the hook areas 9 via Velcro®; thus, the fastening straps 19 are capable of releasing from Velcro® connection with the hook areas 9 using the user’s hands (not requiring a tool to be used)), wherein removal (by disengaging a fastening strap 19 from its corresponding hook area 9 and pulling the fastening strap 19 tighter around the circumference of the user’s neck) of one of the breakaway sections (one fastening strap 19 and the corresponding section of occipital engaging portion 14 including rivets 20) reduces a circumference (by tightening fastening strap 19 around the circumference of the user’s neck) of the cervical collar (“cervical collar” taught in the abstract) formed by the combination of the front (cushioning foam 8) and rear components (rear section 13).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gears et al. (GB 2,453,996 A) in view of Calabrese (US 5,622,529).
In regards to claim 20, Gears et al. teaches the apparatus of claim 19. Gears et al. teaches in Figures 4-6 that the rear component (rear section 13) connects to (page 11, lines 17-19 and lines 27-31 teach the rear section 13 being secured to the front section 1 (which includes cushioning foam 8)) the front component (cushioning foam 8), the rear component (rear section 13) includes a reinforcement support (indicia panels 24 and webs 25) arranged to support a wearer's spine (Figures 4-6 teach indicia panels 24 and webs 25 being positioned to provide vertical support to the user’s spine; page 7, lines 1-2 teaches the rear section 13 (which includes indicia panels 24 and webs 25) being positioned at the user’s spine) and an elongate strap (fastening straps 19) arranged to secure to (fastening straps 19 are taught on page 11, lines 17-19 to secure to the hook areas 9 on the front section 1 (which includes cushioning foam 8)) the front component (cushioning foam 8).
Gears et al. does not teach that the rear component is formed from a compressible foam.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the rear component of Gears et al. to be formed from a compressible foam as taught by Calabrese because this element is known to provide a comfortable interface between the rear component and the user’s skin that will avoid chafing.


Allowable Subject Matter
Claims 1-6, 8, 9, 11, 13, 15-17 are allowed. Regarding claim 1, the prior art does not teach a cervical collar having an adjustable height that includes the lower part defining a central tab having a living hinge, in combination with the other element(s) of the claim(s). 
Claims 7, 10, 12 and 18 would be allowable if rewritten or amended to overcome the claim objection(s), set forth in this Office action.
Claim 14 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.